 Case 2:20-cv-10599-SJM-APP ECF No. 4, PageID.23 Filed 03/31/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DAVONTE MARSELLES WARREN,
                                                Case No. 2:20-cv-10599
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
v.

ULCH TRANSPORT LTD., et al.,

             Defendants.
                                        /

                          ORDER DISMISSING THE CASE

      On or around July 22, 2019, Plaintiff filed a complaint against Defendants in

Macomb County Circuit Court. ECF 1-2. On March 6, 2020, Defendants removed the

case. ECF 1. Defendants did not indicate that any responsive pleadings had been filed

with the state court. Pursuant to Federal Rule of Civil Procedure 81(c), Defendants

had 7 days after the notice of removal was filed—until March 13, 2020—to file an

answer or otherwise respond to the complaint. To date, Defendants have not filed any

responsive pleadings. On March 20, 2020, the Court ordered Plaintiff to show cause,

no later than March 27, 2020, why the case should not be dismissed for failure to

prosecute. ECF 3. The Court warned that "[f]ailure to respond may result in dismissal

of the case." Id. at 22. Plaintiff failed to comply with the order. The Court will

therefore dismiss the case.




                                            1
 Case 2:20-cv-10599-SJM-APP ECF No. 4, PageID.24 Filed 03/31/20 Page 2 of 2




      WHEREFORE, it is hereby ORDERED that the case is DISMISSED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: March 31, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 31, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        2
